 

Exhibit 10.4

 

UNIT PURCHASE AGREEMENT

 

THIS UNIT PURCHASE AGREEMENT, dated as of February 6, 2019 (as it may from time
to time be amended, this “Agreement”), is entered into by and between Monocle
Acquisition Corporation, a Delaware corporation (the “Company”), and Cowen
Investments II LLC, a Delaware limited liability company (the “Purchaser”).

 

WHEREAS, the Company intends to consummate an underwritten initial public
offering (the “Public Offering”) of 15,000,000 units (“Public Units”), with each
such unit consisting of one share of common stock, par value $0.0001 per share
(“Common Stock”), of the Company and one redeemable warrant, where each warrant
entitles the holder to purchase one share of Common Stock at an exercise price
of $11.50 per share (subject to certain adjustments);

 

WHEREAS, the underwriters for the Public Offering have the option to purchase up
to an additional 2,250,000 Public Units within 45-days of the effectiveness of
the Registration Statement on Form S-1 to be filed in connection with the Public
Offering (the “Registration Statement”), solely to cover over-allotments (the
“Over-Allotment Option”);

 

WHEREAS, the Purchaser wishes to purchase 108,333 units, or up to 126,166 units
if the Over-Allotment Option is exercised in full (the “Private Units”), in a
private placement, as provided herein;

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

Section 1.          Authorization, Purchase and Sale; Terms of the Private
Units.

 

A.           Authorization of the Private Units. The Company has duly authorized
the issuance and sale of the Private Units to the Purchaser, and the issuance
and sale of the securities underlying the Private Units, including the shares of
Common Stock included in the Private Units (the “Private Shares”), the warrants
included in the Private Units (the “Private Warrants”), as well as, upon proper
exercise of the Private Warrants and against payment therefor, the shares of
Common Stock underlying the Private Warrants (together with the Private Shares,
the “Unit Shares”) (the aforenamed underlying securities, collectively, the
“Securities”).

 

B.           Purchase and Sale of the Private Units.

 

(i)          As payment in full for an initial tranche of 108,333 Private Units
(the “Initial Private Units”) being purchased under this Agreement, Purchaser
shall pay $1,083,330 (the “Purchase Price”), by wire transfer of immediately
available funds or by such other method as may be reasonably acceptable to the
Company, to the trust account (the “Trust Account”) at a financial institution
to be chosen by the Company, maintained by Continental Stock Transfer & Trust
Company, acting as trustee, at least one (1) business day prior to the closing
of the Public Offering.

 

(ii)         In the event that the Over-Allotment Option is exercised in full or
in part, Purchaser shall purchase up to an additional 17,833 Private Units (the
“Additional Private Units”), in the same proportion as the amount of the
Over-Allotment Option that is then exercised, and simultaneously with such
purchase of Additional Private Units, as payment in full for the Additional
Private Units being purchased hereunder, and at least one (1) business day prior
to such closing of all or any portion of the Over-Allotment Option, Purchaser
shall pay $10.00 per Additional Private Unit, up to an aggregate amount of
$178,330 by wire transfer of immediately available funds or by such other method
as may be reasonably acceptable to the Company, to the Trust Account.

 

 

 

 

(iii)        The closing of the purchase and sale of the Initial Private Units
shall take place simultaneously with the closing of the Public Offering (the
“Initial Closing Date”). The closing of any purchase and sale of Additional
Private Units, if applicable, shall take place simultaneously with the
applicable closing of all or any portion of the Over-Allotment Option (such
closing dates, together with the Initial Closing Date, the “Closing Dates” and
each, a “Closing Date”). The closings of the purchase and sale of the Initial
Private Units and the Additional Private Units shall take place at the offices
of Greenberg Traurig, LLP, the MetLife Building, 200 Park Avenue, New York, New
York 10166, or such other place as may be agreed upon by the parties hereto.

 

C.           Description of the Private Units.

 

(i)          Each Private Unit shall include one share of Common Stock and one
Private Warrant. Each Private Warrant shall entitle the holder to purchase one
share of Common Stock at a purchase price of $11.50 per share (subject to
certain adjustments);

 

(ii)         The Private Warrants shall have the terms set forth in a warrant
agreement (the “Warrant Agreement”) to be entered into by the Company and
Continental Stock Transfer & Trust Company, acting as warrant agent, in
connection with the Public Offering;

 

(iii)        At or prior to the time of the Initial Closing Date, the Company
and the Purchaser shall enter into a registration rights agreement (the
“Registration Rights Agreement”) pursuant to which the Company shall grant
certain registration rights to the Purchaser relating to the Private Units,
including the underlying Securities.

 

Section 2.          Representations and Warranties of the Company. As a material
inducement to the Purchaser to enter into this Agreement and purchase the
Private Units, including the underlying Securities, the Company hereby
represents and warrants to the Purchaser that:

 

A.           Organization and Corporate Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company.
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement and the Warrant
Agreement.

 

B.           Authorization; No Breach.

 

(i)          The execution, delivery and performance of this Agreement and the
transactions contemplated hereby, including the issuance of the Private Units
(and the underlying Securities), have been duly authorized by the Company as of
each of the Closing Dates. This Agreement constitutes the valid and binding
obligation of the Company, enforceable in accordance with its terms. Upon
issuance in accordance with, and payment pursuant to, the terms of the Warrant
Agreement and this Agreement, the Private Warrants will constitute valid and
binding obligations of the Company, enforceable in accordance with their terms.

 

(ii)         The execution and delivery by the Company of this Agreement, and
the fulfillment of, and compliance with, the respective terms hereof by the
Company, including the issuance of the Private Units (and the underlying
Securities), do not and will not as of any of the Closing Dates (a) conflict
with or result in a breach of the terms, conditions or provisions of, (b)
constitute a default under, (c) result in the creation of any lien, security
interest, charge or encumbrance upon the Company’s capital stock or assets
under, (d) result in a violation of, or (e) require any authorization, consent,
approval, exemption or other action by or notice or declaration to, or filing
with, any court or administrative or governmental body or agency pursuant to the
certificate of incorporation or the bylaws of the Company (each, as in effect on
the date hereof or as may be amended prior to completion of the Public
Offering), or any material law, statute, rule or regulation to which the Company
is subject, or any agreement, order, judgment or decree to which the Company is
subject, except for any filings required after the date hereof under United
States federal or state securities laws.

 

C.           Title to Securities. Upon issuance in accordance with, and payment
pursuant to, the terms hereof, the Private Units, including the Private
Warrants, will constitute valid and binding obligations of the Company,
enforceable in accordance with their terms. Upon issuance in accordance with,
and payment pursuant to, the terms hereof and, as applicable, the terms of the
Warrant Agreement, the Unit Shares, will be duly and validly issued, fully paid
and non-assessable. Upon issuance in accordance with, and payment pursuant to,
the terms hereof, and, as applicable, the terms of the Warrant Agreement, the
Purchaser will have good title to the Private Units, including the underlying
Securities, free and clear of all liens, claims and encumbrances of any kind,
other than (i) transfer restrictions hereunder and under the other agreements
contemplated hereby, (ii) transfer restrictions under federal and state
securities laws, and (iii) liens, claims or encumbrances imposed due to the
actions of the Purchaser.

 

 2 

 

 

D.           Governmental Consents. No permit, consent, approval or
authorization of, or declaration to or filing with, any governmental authority
is required in connection with the execution, delivery and performance by the
Company of this Agreement or the consummation by the Company of any other
transactions contemplated hereby.

 

Section 3.          Representations and Warranties of the Purchaser. As a
material inducement to the Company to enter into this Agreement and issue and
sell the Private Units, including the underlying Securities, to the Purchaser,
the Purchaser hereby represents and warrants to the Company that:

 

A.           Organization and Power. The Purchaser is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Delaware and is qualified to do business in every jurisdiction in
which the failure to so qualify would reasonably be expected to have a material
adverse effect on the Purchaser’s ability to purchase the Private Units. The
Purchaser possesses all requisite power and authority necessary to carry out the
transactions contemplated by this Agreement and the Warrant Agreement.

 

B.           Authorization; No Breach.

 

(i)          This Agreement constitutes a valid and binding obligation of the
Purchaser, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws of
general applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

 

(ii)         The execution and delivery by the Purchaser of this Agreement and
the fulfillment of and compliance with the terms hereof by the Purchaser does
not and shall not as of the Closing Dates conflict with or result in a breach by
the Purchaser of the terms, conditions or provisions of any agreement,
instrument, order, judgment or decree to which the Purchaser is subject.

 

C.           Investment Representations.

 

(i)          The Purchaser is acquiring the Private Units, including the
underlying Securities, for the Purchaser’s own account, for investment purposes
only and not with a view towards, or for resale in connection with, any public
sale or distribution thereof.

 

(ii)         The Purchaser is an “accredited investor” as such term is defined
in Rule 501(a)(3) of Regulation D under the Securities Act of 1933, as amended
(the “Securities Act”).

 

(iii)        The Purchaser understands that the Private Units, including the
underlying Securities, are being offered and will be sold to it in reliance on
specific exemptions from the registration requirements of the United States
federal and state securities laws and that the Company is relying upon the truth
and accuracy of, and the Purchaser’s compliance with, the representations and
warranties of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Private Units and the underlying Securities.

 

(iv)         The Purchaser did not enter into this Agreement as a result of any
general solicitation or general advertising within the meaning of Rule 502(c)
under the Securities Act.

 

(v)          The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Private Units, including the underlying Securities, which
have been requested by the Purchaser. The Purchaser has been afforded the
opportunity to ask questions of the executive officers and directors of the
Company. The Purchaser understands that its investment in the Private Units, and
the underlying Securities, involves a high degree of risk and it has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to the acquisition of the Private
Units and the underlying Securities.

 

 3 

 

 

(vi)         The Purchaser understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Private Units, or the underlying
Securities, or the fairness or suitability of the investment in the Private
Units, or the underlying Securities, by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Private Units,
including the underlying Securities.

 

(vii)        The Purchaser understands that: (a) the Private Units and the
underlying Securities have not been and are not being registered under the
Securities Act or any state securities laws, and may not be offered for sale,
sold, assigned or transferred unless (1) in a transaction subsequently
registered thereunder or (2) sold in reliance on an exemption therefrom; and (b)
except as specifically set forth in the Registration Rights Agreement, neither
the Company nor any other person is under any obligation to register the Private
Units or the underlying Securities under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder.

 

(viii)      The Purchaser has such knowledge and experience in financial and
business matters, knowledge of the high degree of risk associated with
investments in the securities of companies in the development stage such as the
Company, is capable of evaluating the merits and risks of an investment in the
Securities and is able to bear the economic risk of an investment in the Private
Units, including the underlying Securities, in the amount contemplated hereunder
for an indefinite period of time. The Purchaser has adequate means of providing
for its current financial needs and contingencies and will have no current or
anticipated future needs for liquidity which would be jeopardized by the
investment in the Private Units or the underlying Securities. The Purchaser can
afford a complete loss of its investments in the Private Units and the
underlying Securities.

 

Section 4.          Conditions of the Purchaser’s Obligations. The obligations
of the Purchaser to purchase and pay for the Private Units are subject to the
fulfillment, on or before the applicable Closing Date, of each of the following
conditions:

 

A.           Representations and Warranties. The representations and warranties
of the Company contained in Section 2 shall be true and correct at and as of the
such Closing Date as though then made.

 

B.           Performance. The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the such Closing
Date.

 

C.           No Injunction. No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Warrant Agreement.

 

D.           Warrant Agreement and Registration Rights Agreement. The Company
shall have entered into a Warrant Agreement with Continental Stock Transfer and
Trust Company, as warrant agent, and the Registration Rights Agreement,
substantially in the form filed as Exhibits 4.4 and 10.7, respectively, to the
Registration Statement.

 

E.           Insider Letter. The Company shall have entered into a letter (the
“Insider Letter”) by and among the Purchaser, the Company and certain other
parties, setting forth certain voting agreements, restrictions on transfer (the
“Lock-ups”) and other agreements applicable to the Securities, substantially in
the form filed as Exhibit 10.1 to the Registration Statement.

 

 4 

 

 

Section 5.          Conditions of the Company’s Obligations. The obligations of
the Company to the Purchaser under this Agreement are subject to the
fulfillment, on or before the applicable Closing Date, of each of the following
conditions:

 

A.           Representations and Warranties. The representations and warranties
of the Purchaser contained in Section 3 shall be true and correct at and as of
such Closing Date as though then made.

 

B.           Performance. The Purchaser shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before such
Closing Date.

 

C.           No Injunction. No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Warrant Agreement.

 

D.           Warrant Agreement and Registration Rights Agreement. The Company
shall have entered into a Warrant Agreement with Continental Stock Transfer and
Trust Company, as warrant agent, and the Registration Rights Agreement,
substantially in the form filed as Exhibits 4.4 and 10.7, respectively, to the
Registration Statement.

 

E.           Insider Letter. The Purchaser shall have entered into an Insider
Letter setting forth certain voting agreements, Lock-ups and other agreements
applicable to the Securities, substantially in the form filed as Exhibit 10.1 to
the Registration Statement.

 

Section 6.          Lock-ups. The Purchaser acknowledges that the Securities
will be subject to the Lock-ups contained in the Insider Letter. Additionally,
the Purchaser acknowledges that the Private Units, including the underlying
Securities, will be deemed compensation by the Financial Industry Regulatory
Authority (“FINRA”) and will therefore be subject to lock-up for a period of 180
days immediately following the date of effectiveness of the Registration
Statement or commencement of sales of the Public Offering, subject to certain
limited exceptions, pursuant to Rule 5110(g)(1) of the FINRA Manual.
Accordingly, the Private Units, including the underlying Securities, may not be
sold, transferred, assigned, pledged or hypothecated for 180 days immediately
following the effective date of the Registration Statement except to any
underwriter or selected dealer participating in the Public Offering and the bona
fide officers or partners of the Purchaser and any such participating
underwriter or selected dealer nor may they be the subject of any hedging, short
sale, derivative, put or call transaction that would result in the economic
disposition of the securities by any person during such 180-day period.

 

Section 7.          Termination. This Agreement may be terminated by the Company
or the Purchaser at any time after March 31, 2019 upon written notice to the
other party hereto if the closing of the Public Offering does not occur prior to
such date.

 

Section 8.          Survival of Representations and Warranties. All of the
representations and warranties contained herein shall survive the Closing Dates.

 

Section 9.          Definitions. Terms used but not otherwise defined in this
Agreement shall have the meaning assigned to such terms in the Registration
Statement.

 

Section 10.         Miscellaneous.

 

A.           Successors and Assigns. Except as otherwise expressly provided
herein, all covenants and agreements contained in this Agreement by or on behalf
of any of the parties hereto shall bind and inure to the benefit of the
respective successors of the parties hereto whether so expressed or not.
Notwithstanding the foregoing or anything to the contrary herein, the parties
may not assign this Agreement, other than assignments by the Purchaser to
affiliates thereof.

 

B.           Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.

 

 5 

 

 

C.           Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, none of which need contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same agreement.

 

D.           Descriptive Headings; Interpretation. The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement. The use of the word “including” in this
Agreement shall be by way of example rather than by limitation.

 

E.           Governing Law. This Agreement shall be deemed to be a contract made
under the laws of the State of New York and for all purposes shall be construed
in accordance with the internal laws of the State of New York.

 

F.           Amendments. This Agreement may not be amended, modified or waived
as to any particular provision, except by a written instrument executed by all
parties hereto.

 

[Signature page to follow]

 

 6 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

  MONOCLE ACQUISITION CORPORATION       /s/ Eric J. Zahler   Name: Eric J.
Zahler   Title: President and Chief Executive Officer           COWEN
INVESTMENTS II LLC       /s/ Owen Littman   Name: Owen Littman   Title:
Authorized Signatory

 

[Signature Page to Unit Purchase Agreement (Cowen Investments II LLC)]

 

 

 